Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 Feb 2021 has been entered.
 

Response to Amendment
This office action is in response to applicant’s amendment filed 10 Feb 2021.
The 35 USC 112(a) rejections are withdrawn in view of applicant’s amendment.
The 35 USC 112(b) rejections are withdrawn in view of applicant’s amendment.
Claims 1-8, 10-18 and 20 are presented for examination. Claims 1, 11 and 20 are currently amended. Claims 9 and 19 were previously cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Slevin et al. (US 2016/0241988) in view of Alena et al., “Fault Tolerance in ZigBee Wireless Sensor Networks”, in 2011 IEEE Aerospace Conference, Big Sky, MT, 5-12 March 2011 (Non-Patent Literature), hereafter Alena, and Wong et al. (US 2009/0327245). Slevin and Alena were cited in a previous office action.

Regarding claim 1, Slevin teaches A system (Figure 2) comprising:
a peripheral device (Figure 2, #205), comprising:
peripheral device wireless long range transceiver ([0052], "Active devices with bi-directional communications - These devices employ a transceiver allowing for sending information, as in a passive sensor, but also allow for receiving instructions."; [0019], “Today, the standards for sensors include: Z-Wave, Wi-Fi, BLTE, ZigBee and some others…”); 
a peripheral device microcontroller ([0052]; A microcontroller/processor is inherent in order to process the instructions for sending information, receiving instructions and executing the received instructions.);
peripheral device memory that stores peripheral device instructions that when executed by the peripheral device microcontroller cause the peripheral device microcontroller to:
receive a first control instruction from a control hub via the peripheral device wireless long-range transceiver ([0085], "…when waking, node 205 issues a burst transmission, receives a confirmation message from its hub 210 with instructions for the next communication scheduled time slot for sensor 205”);
send a test signal to the control hub via the peripheral device wireless long-range transceiver ([0013], "…check-in of each node (a sensor 'heart-beat')…"; [0085], "…when waking, node 205 issues a burst transmission, receives a confirmation message from its hub 210 with instructions for the next communication scheduled time slot for sensor 205, then sensor 205 returns to sleep mode).");
listen for a test response signal from the control hub, wherein the test response signal indicates that the control hub is operational ([0083], “Dynamic timing allows for adds and reductions in nodes 205 while maintaining a desired signaling gap between each check-in of each node 205 (their heartbeat). This also allows system 200 to optionally employ secondary and tertiary hubs 210 each sensor 205 that sensor 205 might contact in case of a failure of a primary router 210 for any particular sensor 205. Similarly, a case of system 200 using long range wireless communications protocol for sensors 205, it can be more common for an obstruction leading to any particular sensor 205 dropping its connection to its primary hub 210 (and thus communicate through a backup router 210).”);
determine that the control hub is not operational [[when the test response signal is not received within an expected response timeframe after the test signal is sent]] ([0083]; [0011], “In some embodiments a wireless sensor node may be configured to seek one or more alternative wireless hubs in case of a communications failure.”);
send a control hub switch signal to a backup hub via the peripheral device wireless long-range transceiver when the control hub is not operational, wherein the control hub switch signal instructs the backup hub [[to update system operation information]] to designate the backup hub for controlling the peripheral device ; and
receive a second control instruction from the backup hub via the peripheral device wireless long-range transceiver ([0083]; [0085], “receives configuration messages and instructions for the next communication scheduled time slot for sensor 205.”; After the switchover, when the device awakes at the next communication scheduled time slot, the device will receive additional configuration messages and another communication scheduled time slot from the backup hub.);
a control hub (Figure 2, #210), comprising:
a control hub wireless long range transceiver ([0085], "System 200 may configure sensors 205 for very long range within the building…For example, communications from any particular node may follow a schedule (starting from node 205 in a sleep node that wakes according to a scheduled time slot): when waking, node 205 issues a burst transmission, receives configuration message from its hub 210 with instructions for the next communication scheduled If the sensor 205 has long range wireless capabilities and communicates to hub 210, then the hub inherently has a long range transceiver.);
a control hub hardware processor ([0085], "...when waking, node 205 issues a burst transmission, receives configuration message from its hub 210 with instructions for the next communication scheduled time slot for sensor 205."; the hub 210 receive and issues instructions to the node 205. Inherently, it must have a hardware processor to perform this functionality.); 
control hub hardware memory that stores first system operation information and control hub instructions ([0085]) that when executed by the control hub hardware processor cause the control hub hardware processor to: 
control the peripheral device based on the first system operational information ([0085]);
send the first control instruction to the peripheral device via the control hub wireless long-range transceiver ([0085], “receives configuration messages and instructions for the next communication scheduled time slot for sensor 205.”);
the backup hub (Fig. 2, #210; [0083], "This allows system 200 to optionally employ secondary and tertiary hubs 210 each sensor 205 that sensor 205 might contact in case of a failure of a primary router 210 for any particular sensor 205."), comprising:
a backup hub wireless long-range transceiver ([0083]; [0085]; the hub 210 receive and issues instructions to the node 205. Inherently, it must have a hardware processor to perform this functionality.);
a backup hub hardware processor ([0083]; [0085]); and
backup hub hardware memory that stores second system operation information and backup hub instructions ([0083]; [0085]) that when executed by the backup hub hardware processor cause the backup hub hardware processor to:
receive the control hub switch signal via the backup hub wireless long-range transceiver ([0011]; [0083], “This also allows system 200 to optionally employ secondary and tertiary hubs 210 each sensor 205 that sensor 205 might contact in case of a failure of a primary router 210 for any particular sensor 205.”);
[[update the second system operation information]] to designate the backup hub for controlling the peripheral device ([0083]; [0085]; [0094]);
control the peripheral device based on the second system operation information ([0083]; [0085]); and
send the second control instruction to the peripheral device via the backup hub wireless long-range transceiver ([0083]; [0085], “receives configuration messages and instructions for the next communication scheduled time slot for sensor 205.”; After the switchover, when the device awakes at the next communication scheduled time slot, the device will receive additional configuration messages and another communication scheduled time slot from the backup hub.).
While Slevin teaches having the peripheral devices switching to the backup hub “in case of a communications failure” ([0011]) and teaches having dynamic timing for pre-scheduled check-in/communications ([0013], Slevin does not specifically teach determine that the control hub is not operational when “when the test response signal is not received within an expected response timeframe after the test signal is sent; and update the system operation information”.
determine that the control hub is not operational when the test response signal is not received within an expected response timeframe after the test signal is sent (Page 3, Para 2, "All nodes provide a basic heartbeat throughout the network, which is used to detect when a node is orphaned."; Alena, Page 5, Paragraph 4, "If the sensor node failed to receive an 802.15.4 MAC layer acknowledgement from the gateway, it entered a 'frantic' state in which it rapidly resent the data packet in order to re-establish a connection with the gateway. After a short period of time with no responding MAC acknowledgement from the gateway, the sensor node sent out a ZB NWK layer orphan notification...").
It would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to modify Slevin to include determining communication failure when there is no response to the heartbeat signal after a short period of time as taught by Alena. Such a modification would allow a systematic process for determining orphaned status by having an objective measure of communication timeout. Using timeout for determining communications failure is well-known in the art and would produce predictable results. Furthermore, Slevin teaches utilizing the ZigBee protocol (Slevin, Paragraph [0089]), and one of ordinary skill in the art would seek how such a protocol determines “the communication failure”. 
While the combination of Slevin and Alena teaches switching to the backup hub “in case of a communications failure” (Slevin [0011]; Alena Page 5, para. 4), it does not specifically teach update the system operation information.
However, Wong teaches update the system operation information ([0053], “Routers also communicate directly with mobile devices, and therefore keep a list of which mobile units belong to its family and update them periodically.”).


Regarding claim 2, the combination of Slevin, Alena and Wong teaches claim 1. Slevin further teaches further comprising a server (Figure 2, #220), wherein the server is one among a cloud of servers, wherein the server is networked to the control hub and the backup hub via a wired network connection, and wherein the server comprises hardware memory that stores the control instructions for the peripheral device ([0077], "Wireless routers 210 communicate with each other and with a base station 215 using a wireless mesh communications protocol. Base station 215 may communicate with one or more illustrated generically as off-site processes 220. Communication with processes 220 may include a variety of wired and wireless protocols..."; [0092], "4. Offsite processes 220 may include a remote cloud server to aid in managing messages and communications with respect to system 200.").

Regarding claim 6, the combination of Slevin, Alena and Wong teaches claim 1. Slevin further teaches further comprising one or more additional peripheral devices (Figure 2, #205; [0077], "Architecture 200 include a hybrid star/mesh communications model in which a plurality of wireless sensors 205 use a wireless star communications protocol to exchange data with a particular wireless router 210 of a collection of wireless routers."), wherein the additional peripheral devices each include a wireless long range transceiver and a microcontroller, and wherein the control hub controls the additional peripheral devices ( [0052], "Active devices with bi-directional communications - These devices employ a transceiver allowing for sending information, as in a passive sensor, but also allow for receiving instructions."; A microcontroller/processor is inherent in order to process the instructions for sending information, receiving instructions and executing the received instructions.).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Slevin, Alena and Wong as applied to claims 1 and 2 above, and further in view Richer (U.S. Patent 4,351,023). Richer was cited in a previous office action.

Regarding claim 3, the combination of Slevin, Alena and Wong teaches claim 2. Slevin further teaches wherein the backup hub operating instructions includes instructions that instruct the backup hub to notify the server that the test response signal was not received, [[and that the backup hub is controlling the peripheral device]] ([0039], "5. Smart base station 215 may request that the cloud server pick up auto status data at certain times frames or the data transmit buffer is full."; [0098], “It will also be appreciated that one or more of the elements depicted in the drawings/figures can also be implemented in a more separated or integrated The auto status data sent to the cloud server include data not received, such as the control hub not receiving the heartbeat signal.). 
The combination does not specifically teach notifying the server that the backup hub is controlling the peripheral device. 
However, Richer teaches initiating the primary controller to regain control from the backup controller from a client/host computer (6:2-8, "If it is desirable to have the primary controller (whose designation as 'primary' Is only one of nomenclature as both controllers are identical) regain control after a while, this must be initiated either manually or through an external switchover command from the host computer to force the backup off control since it is still OK and selected."), which would inherently mean a notification of that the backup controller was controlling the peripheral device, since having the primary regain control would depend on knowing the backup, and not the primary, is currently in control.
It would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Slevin, Alena and Wong to notify the server of the backup being designated as controlling the peripheral devices as taught by Richer, in order to be able to later initiate “external switchover command from the host computer to force the backup off control” (Richer, 6:2-8). The status information sent by the combination (Slevin [0093]) could include such “control status” using known methods in the art and producing predictable results. Furthermore, knowing backup hub has taken control indicates a problem with the 

Regarding claim 4, the combination of Slevin, Alena, Wong and Richer teaches claim 3. Slevin further teaches wherein the server hardware memory stores instructions that instruct the server to notify a user ([0004], "Alarm messages are handled differently and are priority messages, resulting in email, text and voice messages to the appropriate person responsible for the specific building."; [0005], "Messages are pushed weekly to building engineers for any required maintenance of the sensors.") that the control hub is not operational ([0094]); [0005]; [0011]; [0083]).
Slevin does not further teach, but Richer further teaches the backup hub is designated for controlling the peripheral device (Richer, 6:2-8). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further utilize this teaching of Richer for the same motivation provided in claim 3 above.

Regarding claim 5, the combination of Slevin, Alena and Wong taches claim 1. The combination does not specifically teach wherein the control hub operating instructions further comprises instructions that instruct the control hub to reacquire control of the peripheral device when the control hub is operational and when the backup hub controls the peripheral device.
However, Richer teaches wherein the control hub operating instructions further comprises instructions that instruct the control hub to reacquire control of the peripheral device when the control hub is operational and when the backup hub controls the peripheral device (6:2-8, "If it is desirable to have the primary controller (whose designation as 'primary' Is only one of nomenclature as both controllers are identical) regain control after a while, this must be initiated either manually or through an external switchover command from the host computer to force the backup off control since it is still OK and selected.").
It would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify the combination of Slevin, Alena and Wong to include instructing the control hub to reacquire control from the backup hub as taught by Richer. Such a modification would allow the primary to resume operations after being brought back to an operational state and return to the redundant topography instituted prior to the communications failure taught by the combination (Slevin [0011]). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Slevin, Alena and Wong as applied to claims 6 above, and further in view of Hwang et al., “Enhanced Self-Configuration Scheme for a Robust ZigBee-based Home Automation”, in IEEE Transactions on Consumer Electronics, Vol 56, Issue 2, 15 Jul 2010 (Non-Patent Literature), hereafter Hwang. Hwang was cited in a previous office action.

Regarding claim 7, the combination of Slevin, Alena and Wong teaches claim 6. The combination does not explicitly teach wherein the peripheral device instructions comprises notification instructions that instruct the peripheral device to notify the additional peripheral devices that the control hub test response is not operational, and that the backup hub is controlling the peripheral device.
wherein the peripheral device instructions comprises notification instructions that instruct the peripheral device to notify the additional peripheral devices that the control hub test response is not operational, and that the backup hub is controlling the peripheral device (Page 585, Section B, Paragraph 6, "If device D is failed by any error, ZC (ZigBee Coordinator) and device E might lose their downlink and uplink, respectively...Here device E can recognize its uplink loss by consecutive beacon loss, or no data acknowledgement of device D."; Page 586, Section C, Paragraph 1, "As shown in Fig. 5(a), device D loses its uplink and downlink due to device fault. In this case, in the conventional ZigBee initial orphan state of device E is propagated to the entire partitioned tree. This is because descendants of device E cannot receive the periodic beacon from their parent so that they cannot maintain the network connectivity any more, and thus become orphan."; Page 587, Figure 5(e); Page 588, Paragraph 2, "As shown in FIG. 5(f), orphans and local agents devices, which hear the orphan join confirm broadcast message, make new connections to device F and broadcast orphan join confirm message, again.").
It would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify the combination of Slevin, Alena and Wong to include notifying the additional peripheral devices that the control hub was non-responsive to the test signal and the backup hub is designated for controlling the peripheral device as taught by Hwang. Such a modification would notify “the descendants of device E cannot receive the periodic beacon from their parent so that they cannot maintain the network connectivity any more, and thus become orphan” (Page 586, Section C, Paragraph 1). This notification would put the additional peripheral devices on notice on the status of communications, and can be used to have the additional orphans also seek a backup controller within range if the peripheral device is 

Regarding claim 8, the combination of Slevin, Alena, Wong and Hwang teaches claim 7. The combination further teaches wherein the additional peripheral device microcontrollers each comprise the update firmware, and wherein the backup hub controls the additional peripheral devices when the control hub is not operational (Slevin, Figure 2, #205; Slevin, Paragraph [0077]; Slevin, Paragraph [0052]; Alena, Page 3, Paragraph 2; Alena, Page 5, Paragraph 4).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Slevin, Alena and Wong as applied to claim 1, and further in view of Cheng et al. (US 2014/0362952), hereafter Cheng. Cheng was cited in a previous office action.

Regarding claim 10, the combination of Slevin, Alena and Wong teaches claim 1. While the combination does teach long range wireless communication (Slevin [0015]), using the Industrial, Scientific and Medical Band (Slevin, Claim 3), the combination does not specifically teach wherein the peripheral device instructions comprise instructions for communicating with at least one of the control hub and the backup hub using long range spread spectrum signals, narrowband frequency shift keying signals, or both.
However, Cheng teaches wherein the peripheral device instructions comprise instructions for communicating with at least one of the control hub and the backup hub using long range spread spectrum signals, narrowband frequency shift keying signals, or both (Cheng, Paragraph [0027], "Various, embodiments relate to circuit implementations of a low-power, multi-channel, frequency shift keying (FSK) transmitter for narrowband applications such as…industrial, scientific, and medical (ISM).").
It would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify the combination of Slevin, Alena and Wong to include utilizing frequency shift keying transmitter for narrowband applications as taught by Cheng. Such a method is well known in the art, and can be utilized using known methods, producing predictable results. Additionally, the use of Frequency shift keying or spread spectrum signals is the substitution of one known element for another, and would produce the predictable result of using such signals for communications. 

Claims 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Slevin in view of Alena, Saberi et al. (WO 2009/143287 A1), hereafter Saberi, and Wong. Saberi was cited in a previous office action.

Regarding claim 11, Slevin teaches a system (Figure 2) comprising:
a control hub (Figure 2, #210);
at least two backup hubs (Figure 2, #210; [0083], "This allows system 200 to optionally employ secondary and tertiary hubs 210 each sensor 205 that sensor 205 might contact in case of a failure of a primary router 210 for any particular sensor 205.");
a peripheral device (Figure 2, #205), comprising:
a wireless long range transceiver; and a microcontroller ([0052], "Active devices with bi-directional communications - These devices employ a transceiver allowing for sending A microcontroller/processor is inherent in order to process the instructions for sending information, receiving instructions and executing the received instructions.);
memory that stores instructions that when executed by the microcontroller cause the microcontroller to:
listen for a first test response signal from the control hub wherein the first test response signal is transmitted by the control hub in response to the first test signal when the control hub is operational, and wherein the first test response signal indicates that the control hub is operational ([0083], “Dynamic timing allows for adds and reductions in nodes 205 while maintaining a desired signaling gap between each check-in of each node 205 (their heartbeat). This also allows system 200 to optionally employ secondary and tertiary hubs 210 each sensor 205 that sensor 205 might contact in case of a failure of a primary router 210 for any particular sensor 205. Similarly, a case of system 200 using long range wireless communications protocol for sensors 205, it can be more common for an obstruction leading to any particular sensor 205 dropping its connection to its primary hub 210 (and thus communicate through a backup router 210).”);
determine that the control hub is not operational [[when the test response signal is not received within an expected response timeframe after the test signal is sent]] ([0083]; [0011], “In some embodiments a wireless sensor node may be configured to seek one or more alternative wireless hubs in case of a communications failure.”);
send a control hub switch signal to a backup hub via the wireless long-range transceiver when the control hub is not operational, wherein the control hub switch signal instructs the selected backup hub [[to update system operation information]] to designate the backup hub for controlling the peripheral device ([0011]; [0083], “This also allows system 200 to optionally employ secondary and tertiary hubs 210 each sensor 205 that sensor 205 might contact in case of a failure of a primary router 210 for any particular sensor 205.”); and
receive a second control instruction from the backup hub via the peripheral device wireless long-range transceiver ([0083]; [0085], “receives configuration messages and instructions for the next communication scheduled time slot for sensor 205.”; After the switchover, when the device awakes at the next communication scheduled time slot, the device will receive additional configuration messages and another communication scheduled time slot from the backup hub.);
While Slevin teaches having the peripheral devices switching to the backup hub “in case of a communications failure” ([0011]) and teaches having dynamic timing for pre-scheduled check-in/communications ([0013], Slevin does not specifically teach determine that the control hub is not operational when “when the test response signal is not received within an expected response timeframe after the test signal is sent”; send a second a second test signal to each of the at least two backup hubs via the wireless long-range transceiver when the control hub is not operational; receive a second test response from each of the at least two backup hubs via the wireless long-range transceiver in response to the second test signal; determine at least one of a received signal strength, a time of flight between the peripheral device and the backup hub, or both for each of the at least two backup hubs based on the received second test response from each of the at least two backup hubs; select a backup hub from the at least two backup hubs 
However, Alena teaches determine that the control hub is not operational when the test response signal is not received within an expected response timeframe after the test signal is sent (Page 3, Para 2, "All nodes provide a basic heartbeat throughout the network, which is used to detect when a node is orphaned."; Alena, Page 5, Paragraph 4, "If the sensor node failed to receive an 802.15.4 MAC layer acknowledgement from the gateway, it entered a 'frantic' state in which it rapidly resent the data packet in order to re-establish a connection with the gateway. After a short period of time with no responding MAC acknowledgement from the gateway, the sensor node sent out a ZB NWK layer orphan notification...").
It would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify the Slevin to include determining communication failure when there is no response to the heartbeat signal after a short period of time as taught by Alena. Such a modification would allow a systematic process for determining orphaned status by having an objective measure of communication timeout. Using timeout for determining communications failure is well-known in the art and would produce predictable results. Furthermore, Slevin teaches utilizing the ZigBee protocol (Slevin, Paragraph [0089]), and one of ordinary skill in the art would seek how such a protocol determines “the communication failure”.
The combination of Slevin and Alena does not specifically teach send a second a second test signal to each of the at least two backup hubs via the wireless long-range transceiver when the control hub is not operational; receive a second test response from each of the at least two backup hubs via the wireless long-range transceiver in response to the second test signal; determine at least one of a received signal strength, a time of flight between the peripheral device 
However, Saberi teaches send a second a second test signal to each of the at least two backup hubs via the wireless long-range transceiver when the control hub is not operational ([0201], "A broadcast message may be transmitted by a first node 101 to notify any second node 101b within listening range of the existence of the first node 101a. In one embodiment, this is called an 'I AM' message. Any second nodes 101b within range may record the signal strength of this message and of other messages they receive. This may allow nodes to choose a parent."); 
receive a second test response from each of the at least two backup hubs via the wireless long-range transceiver in response to the second test signal ([0201]); 
determine at least one of a received signal strength, a time of flight between the peripheral device and the backup hub, or both for each of the at least two backup hubs based on the received second test response from each of the at least two backup hubs ([0201]); and
select a backup hub from the at least two backup hubs based on the received signal strength, the time of flight of flight between the peripheral device and the backup hub, or both ([0201]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify the combination of Slevin and Alena to include using signal strength to select a parent as taught by Saberi. Such a modification would allow “the 
While the combination of Slevin, Alena and Saberi teaches switching to the backup hub “in case of a communications failure” (Slevin [0011]; Alena Page 5, para. 4), it does not specifically teach update system operation information.
However, Wong teaches update system operation information ([0053], “Routers also communicate directly with mobile devices, and therefore keep a list of which mobile units belong to its family and update them periodically.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Slevin, Alena and Saberi to include a hub maintaining an updated list of connected devices. Such a modification would allow the routers of the combination (Slevin Fig. 2, #210) to maintain an updated list of connected devices (Wong [0053]), allowing a backup hub to incorporate an orphaned device into its device list after a communication failure with the primary hub (Slevin [0011]). As is known in the art, this would allow a router to know which devices are connected to it, in order to facilitate “constant communication” (Wong [0053]), and in the multi-router setup of the combination (Slevin Fig. 2) would positively designate which router communicates to each device, avoiding crosstalk.

Regarding claim 12 and 16, these claim recite substantially the same limitations as claims 2 and 6, respectively, above and are rejected on the same basis.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Slevin, Alena, Saberi and Wong as applied to claims 11 and 12 above, and further in view Richer.

Regarding claim 13-15, these claims recite substantially the same limitations as claims 3-5 above and are rejected on the same basis.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Slevin, Alena, Saberi and Wong as applied to claims 16 above, and further in view of Hwang.

Regarding claims 17-18, these claims recite substantially the same limitations as claims 7-8 above and are rejected on the same basis.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Slevin, Alena, Saberi, Wong and Hwang as applied to claims 18 above, and further in view of Richer.

Regarding claim 19, this claim recites substantially the same limitations as claim 9 above and is rejected on the same basis.

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Slevin, Alena, Saberi and Wong as applied to claims 11 above, and further in view of Cheng.

Regarding claim 20, this claim recites substantially the same limitations as claim 10 above and is rejected on the same basis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIM DUNCAN whose telephone number is (571)272-9899.  The examiner can normally be reached on M-F: 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY P DUNCAN/Examiner, Art Unit 2194                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194